Exhibit 10.10.2

K. Frappier

AMENDMENT 2008-1

TO THE

EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of December 15, 2008, between RAIT Financial Trust, a
Maryland real estate investment trust, (the “Company”) and Kenneth R. Frappier
(“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, dated as of February 5, 2008, (the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with the Company;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
make certain changes to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended and the final regulations issued
thereunder; and

WHEREAS, Section 11.1 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written amendment approved by the Board
of Trustees of the Company and executed by the Company and the Executive.

NOW, THEREFORE, the Company and the Executive hereby agree that, effective
December 15, 2008, the Employment Agreement shall be amended as follows:

1. The first sentence of Section 2.1(a) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“The Company may remove Executive at any time without Cause (as defined in
Section 4) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive.”

2. The last sentence of Section 2.1(c)(i) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Unless the payment is required to be delayed pursuant to Section 18.2 below,
the payment shall be made within sixty (60) days following Executive’s last day
of employment with the Company, provided Executive executes the Release during
the sixty (60) day period and the revocation period for the Release has expired
without revocation by Executive.”

3. The last sentence of Section 2.1(c)(ii) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Unless the payment is required to be delayed pursuant to Section 18.2 below,
the payment shall be made within sixty (60) days following Executive’s last day
of employment with the Company, provided Executive executes the Release during
the sixty (60) day period and the revocation period for the Release has expired
without revocation by Executive.”

 

1



--------------------------------------------------------------------------------

4. The last sentence of Section 3.3 of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Unless the payment is required to be delayed pursuant to Section 18.2 below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within 5 days of receipt of the
Company’s accountants’ determination, which such determination shall be made to
the Company within 30 days of any event requiring payment to the Executive
hereunder.”

5. Section 18 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“18. Section 409A.

18.1 Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A and, if necessary, any such provision shall be deemed amended to
comply with section 409A of the Code and regulations thereunder. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. For purposes of section 409A of the Code, each payment made
under this Agreement shall be treated as a separate payment. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.

18.2 Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within thirty (30) days after the
date that is six (6) months following the Executive’s “separation from service”
with the Company (or any successor thereto). If the Executive dies during such
six-month period and prior to payment of the postponed cash amounts hereunder,
the amounts

 

2



--------------------------------------------------------------------------------

delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within sixty (60) days after
Executive’s death. If any of the cash payments payable pursuant to this
Agreement are delayed due to the requirements of section 409A of the Code, there
shall be added to such payments interest during the deferral period at an
annualized rate of interest equal to 5%.

18.3 Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit. Any tax gross up
payments to be made hereunder shall be made not later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the related taxes are remitted to the taxing authority.”

6. In all respects not modified by this Amendment 2008-1, the Employment
Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

 

RAIT FINANCIAL TRUST By:  

/s/    Jack E. Salmon

Name:   Jack E. Salmon Title:   Chief Financial Officer & Treasurer EXECUTIVE

/s/    Kenneth R. Frappier

Kenneth R. Frappier

 

3